internal_revenue_service number release date index number ------------------------------------------- ------------------------------------------------------------ ------------------------------------------ ------------------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b03 plr-127001-13 date date x ------------------------------------------------------------------------------------------------------ ----------------------- legend state ------------- dear ------------------ this letter responds to a letter dated date and subsequent correspondence written on behalf of x requesting a ruling under sec_7704 of the internal_revenue_code code facts x is a limited_partnership organized under the laws of state and publicly traded within the meaning of sec_7704 among other activities x will provide essential fluid handling services to oil and natural_gas producers engaged in the exploration development and production of oil and natural_gas through affiliated operating limited_partnerships limited_liability companies or disregarded entities specifically x expects to generate income from i the supply of fresh water for use in the fracturing process ii the transportation of fluids for use by producers in the exploration development and production of natural_resources iii the transportation of fracturing fluid to producers’ well sites for use in exploration and production activities and iv the transportation of flowback produced water and other drilling and production wastes from producers’ well sites to disposal facilities owned by third parties fracturing is a technique by which fluids primarily water mixed with a proppant are pumped into an oil or natural_gas well at high pressure to fracture geologic formations and open up pathways for the oil or natural_gas to flow to the well and be plr-127001-13 produced or extracted the fracturing process requires very large volumes of water traditionally water for fracturing fluid has been conveyed to well sites by truck in some cases temporary pipelines between a water source and well site are used during the drilling and completion of a producing oil or natural_gas well before natural resource production begins in earnest a significant portion approximately percent of the fluids used in the process will be returned to the surface as waste streams flowback the flowback is often temporarily stored on the well site but such stored flowback must ultimately be removed from the well site and disposed of consistent with applicable environmental regulations in such circumstances trucks pipelines or gathering systems have removed flowback produced water and other drilling and production wastes from drill sites x will earn income from supplying producers with fresh water for use in the fracturing process x will supply the fresh water to producers via pumps and pipelines that x will lay and run to x’s fresh water source such pipelines will consist of i temporary pipelines often flexible polyethylene or plastic pipe or various types of jointed pipe tubulars that will be owned operated maintained and controlled by x and dedicated specifically to the transportation of fresh water to producers for use in the fracturing process and ii water delivery pipeline systems that will be developed constructed owned operated maintained and controlled by x for the specific purpose of transporting fresh water to producers for use in the fracturing process it is anticipated that the water delivery pipeline systems will in many instances run parallel to x’s existing pipelines and share x’s existing rights-of-way in all cases x expects to earn income from pipeline capacity and supply agreements whereby producers will pay x for the pipeline supply and transportation of fresh water to specific locations at the producers’ well sites in addition x intends to provide the fresh water supply to producers operating in proximity to its existing crude_oil and natural_gas gathering assets many of these producers are either current customers or prospective customers of x’s crude_oil and natural_gas gathering services x also expects to provide water transfer services such water transfer services will consist of the transportation of fluids for use by producers in the exploration development and production of natural_resources x anticipates that its water transfer services will encompass transportation activities including i transporting fluids between producers’ well sites on a single producing property ii transporting fluids between frac tanks for a producer at a single well site and iii transporting fluids for a producer between one or more well sites and or a treatment plant in all cases x’s water transfer services will be charged on a per barrel daily or hourly rate or on a per-volume transported basis x will also earn income from the transportation of fracturing fluid for use in the producers’ exploration and production activities x will transport the fracturing fluid to the producers’ well sites by pipeline truck or various other transportation equipment plr-127001-13 finally x will earn income from the transportation of flowback produced water and other drilling and production wastes from producers’ well sites to disposal facilities owned by third parties initially x will use gathering systems either purchased from third parties or developed and constructed by x for such transportation in the future x may expand its operations to include trucks or other equipment for such transportation the exact mix of flowback produced water and other drilling and production wastes transported as well as x’s method of operation with respect to such activities will differ depending on the geographic region in which x is operating law and analysis sec_7704 provides generally that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in such partnership are traded on an established_securities_market or interests in such partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides in part that sec_7704 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year consists of qualifying_income sec_7704 defines qualifying_income to include income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products therof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber conclusion based solely on the facts submitted and representations made we conclude that x’s gross_income from its fluid handling services as described in this letter is qualifying_income within the meaning of sec_7704 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply in addition this office has not verified or determined whether any plr-127001-13 other commercial use may exist for the water delivery pipeline system developed constructed owned and operated by x to the extent that other commercial uses may exist for the water delivery pipeline system this letter_ruling will not apply in determining whether x’s income that may be derived from such other uses constitutes qualifying_income under sec_7704 this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 under sec_6110 of the code the ruling may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely mary beth carchia senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures a copy of this letter a copy for sec_6110 purposes cc
